IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: C.F.G., A MINOR                    : No. 390 WAL 2018
                                          :
                                          :
PETITION OF: H.M.W.                       : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.